Citation Nr: 1814310	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease, intervertebral disc syndrome, thoracolumbar spine, with arthropathy and stenosis (herein lumbar spine disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for sciatic radiculopathy of the right lower extremity (herein right lower extremity radiculopathy).

3.  Entitlement to an initial disability rating in excess of 30 percent for cervical spine (neck) degenerative joint and disc disease (herein neck disability).

4.  Entitlement to an initial disability rating in excess of 30 percent for headaches.

5.  Entitlement to an initial disability rating in excess of 70 percent for cervical spine radiculopathy, right dominant upper extremity with shoulder degenerative changes and forearm triceps enthesopathy (herein right upper extremity disabilities).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  The Board remanded some or all of the claims on appeal in June 2014, November 2015 and February 2017.  The Veteran testified at a January 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

It is important to note that when Attorney Romo entered the case, the combined evaluation was 20 percent.  Following remand by the Board, the evaluation has been set as 100 percent, effective February 13, 2009.

In June 2014, November 2015 and February 2017, the Board referred to the Agency of Original Jurisdiction (AOJ) a claim for clear and unmistakable error (CUE) in a July 1998 rating decision that denied entitlement to service connection for pes planus with plantar fasciitis and a claim to reopen entitlement to service connection for pseudofolliculitis barbae.  The Veteran and his representative submitted statements regarding these referred claims following the February 2017 Board remand, but the AOJ has not issued rating decisions regarding these claims.  The Board does not have jurisdiction over these claims and they are again referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The assigned lumbar spine evaluation is the maximum for limitation of motion.  The lumbar spine disability was not manifested by ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The Veteran's right lower extremity radiculopathy was manifested by no more than moderate incomplete paralysis.

3.  The assigned cervical spine evaluation is the maximum for limitation of motion.  The neck disability was not manifested by ankylosis.

4.  The Veteran's headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  The right upper extremity disabilities were manifested by no more than severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 40 percent is not warranted for the lumbar spine disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2.  An initial disability rating in excess of 20 percent is not warranted for right lower extremity radiculopathy.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  An initial disability rating in excess of 30 percent is not warranted for the neck disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

4.  An initial disability rating in excess of 30 percent is not warranted for headaches.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

5.  An initial disability rating in excess of 70 percent is not warranted for the right upper extremity disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar Spine Disability

The Veteran filed an increased rating claim on February 13, 2009 for his lumbar spine disability.  The previously assigned 10 percent disability rating was continued in a July 2009 rating decision, which the Veteran appealed.  Eventually this claim was remanded by the Board in February 2017 for a new VA examination due to prior VA examinations (in March 2009, April 2011 and June 2015) not complying with Correia v. McDonald, 28 Vet. App. 158 (2016) (which requires range of motion testing to be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions and, if applicable, with the range of the opposite undamaged joint).  The Veteran was afforded the requested VA examination in May 2017.  In a December 2017 rating decision, the AOJ granted an increased 40 percent disability rating for the Veteran's lumbar spine disability, effective for the entire appeal period (from February 13, 2009).  The AOJ referenced that the Board deemed previous VA examinations inadequate and made its decision primarily based on the May 2017 VA examination.  It was noted that the assigned 40 percent disability rating was "the highest evaluation warranted based upon the findings of restrictive, painful motion and in the absence of objective findings demonstrating ankylosis."  

The Board notes that the Veteran and his representative have not submitted any arguments or contentions following the December 2017 rating decision that granted an increased disability rating of 40 percent throughout the entire appeal period.

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5243 (Intervertebral disc syndrome [IVDS]).  This Diagnostic Code is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  Under the General Formula, higher disability ratings in excess of 40 percent are warranted for different types of ankylosis.  Under the Formula for IVDS, a higher disability rating in excess of 40 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

With respect to the General Formula, ankylosis was not shown by the evidence of record.  In this regard, the May 2017 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) specifically noted that there was not ankylosis of the spine.  The Board affords this relatively contemporaneous DBQ great probative value as to this issue.  The remaining evidence of record did not document the presence of ankylosis.  For example, a June 2015 Back DBQ and an April 2011 VA Spine examination report specifically noted that there was not ankylosis of the spine or thoracolumbar spine ankylosis, respectively.  A March 2009 VA examination report did not directly comment on the presence or absence of ankylosis, but noted reduced, but not lack of, range of motion of the lumbar spine.  Overall, ankylosis of the spine was not shown by the evidence of record and therefore an increased disability rating is not warranted under the General Formula.

Also, while the May 2017 Back DBQ report did not contain all findings as directed by Correia, this was due to the Veteran's pain.  Regarding range of motion, the DBQ stated "[u]nable to test due to Veteran stating pain and inability to move in either direction and inability to stand straight upwards due to pain."   As such, due to pain, it was not feasible to obtain the findings directed by Correia.  The AOJ assigned the maximum disability rating available for the lumbar spine disability based on limitation of range of motion.  As such, the Board finds alternatively that the May 2017 VA examination either complied with Correia or that there is no prejudice in adjudicating this claim in that the Veteran is already in the receipt of the maximum disability rating based on limitation of range of motion.

With respect to IVDS, while such was noted by the evidence of record, the required duration of incapacitating episodes was not shown.  In this regard, the May 2017 Back DBQ specifically noted that the Veteran had IVDS but that he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Board affords this relatively contemporaneous DBQ great probative value as to this issue.  The remaining evidence of record did not document IVDS of the severity warranting a higher disability rating.  For example, the June 2015 Back DBQ noted that the Veteran did not have IVDS.  An April 2011 VA Spine examination report noted that there were no incapacitating episodes of spine disease and a March 2009 VA examination report noted that there was not physician ordered bedrest in the past twelve months.  Overall, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months were not shown by the evidence of record and therefore an increased disability rating is not warranted under the General Formula.

In general, the various evidence of record, to include the Veteran's statements, VA treatment records, private medical records and VA examination reports, indicated that the Veteran's lumbar spine disability was manifested by a variety of symptoms and functional impairment, to include pain and limited painful range of motion.  Flare-ups were also referenced in the evidence of record.  The Board finds that the assigned 40 percent disability rating fully contemplates any functional impairment or functional loss reflected by the manifestations of the Veteran's lumbar spine disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, a note after the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Formula, Note (1) (2017).  The evidence of record did not reflect any possibly associated neurologic abnormalities, beyond symptoms in the bilateral lower extremities.  See, e.g., May 2017 Back DBQ (noting specifically no other neurologic abnormalities or findings related to a thoracolumbar spine condition).  With respect to the right lower extremity, such is addressed separately below.

With respect to the left lower extremity, while evidence of record referenced left lower extremity symptoms, an associated objective neurologic abnormality of the left lower extremity was not shown by the most probative evidence of record.  The Board notes that the General Formula states "[w]ith or without symptoms such as pain wh[e]ther or not it radiates."  As such, pain in an extremity is contemplated by the General Formula, but associated objective neurologic abnormalities are to be separately rated.  

As noted, evidence of record referenced left lower extremity symptoms.  For example, a April 2010 private MRI report listed clinical indications of "[l]ow back pain radiating to the lower extremities with numbness."  A March 2011 private lumbar spine MRI report noted a reason for order of "worsening persistent thoracic and lumbar back pain [history] of [degenerative disc disease] with neurologic and radiating [symptoms]."  A June 2011 VA treatment note stated that the Veteran "reports neuropathic pain which radiates down the lower extremities, worse on the right side" and noted an assessment of "Degenerative Disc Disease/Spondylolisthesis with Neuropathic Component."  A VA September 2012 lumbar spine MRI report referenced a clinical history of "neuropathic pain in the upper extremities and lower extremities."  Other medical records referenced diagnoses of peripheral neuropathy and radiculitis, but such diagnoses were not specifically noted as applying to the left lower extremity.

Upon review, the Board finds the April 2011, June 2015 and May 2017 VA examination reports to be the most probative evidence as to whether the Veteran had an associated objective neurologic abnormality of the left lower extremity.  The April 2011 VA Spine examination report noted that lower back pain radiated into both legs, cited a March 2011 lumbar spine MRI and contained a diagnosis of "[n]o [o]bjective evidence of radiculopathy or neuropathy."  The June 2015 Back DBQ noted under the medical history section that the Veteran reported "burning sensation to pain...down past my knee on both sides."  The DBQ noted that the Veteran did not have any radicular pain or signs or symptoms due to radiculopathy.  The DBQ also noted various diagnostic test results, to include March 2011 and September 2012 lumbar spine MRIs.  The examiner also stated that:

Referred or radiating symptoms are commonly reported in cases of vertebral degenerative disease due to irritation of structures like facet joints, ligaments, annulus, etc. but that does not indicate actual radiculopathy [nerve root damage] unless there are objective motor and reflex abnormalities in the appropriate dermatomal distribution peripherally, of which there are none on clinical exam.  

The May 2017 Back DBQ noted radiculopathy symptoms in the right lower extremity, but no symptoms in the left lower extremity, and noted nerve root involvement for the right sciatic nerve, but noted no such involvement on the left.  While the severity of radiculopathy was noted on the right side, it was noted that the left side was not affected.  A diagnosis of right lower extremity radiculopathy was noted, but no such diagnosis was provided for the left lower extremity. 

Overall, the Board finds that while symptoms existed in the left lower extremity, an associated objective neurologic abnormality of the left lower extremity was not shown by the most probative evidence of record.  

In sum, the Board finds that the Veteran's lumbar spine disability was not manifested by ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As such, the Board concludes that a disability rating in excess of 40 percent is not warranted for the lumbar spine disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  This claim is therefore denied.
II.  Right Lower Extremity Radiculopathy

As referenced above, under the General Formula any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Formula, Note (1) (2017).   The December 2017 rating decision granted entitlement to service connection for right lower extremity radiculopathy "as a neurological complication of the [V]eteran's lumbar spine disc disease."  A 20 percent disability rating was assigned from February 13, 2009.  The Board notes that the Veteran and his representative have not submitted any arguments or contentions following the December 2017 rating decision that granted service connection and assigned a 20 percent disability rating.  In any event, as the AOJ listed this condition on the December 2017 Supplemental Statement of the Case (SSOC), the Board will consider an increased disability rating to be on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (stating that "[i]f VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says").

The Veteran's right lower extremity radiculopathy has been rated under Diagnostic Code 8520 (Paralysis of the Sciatic nerve).  Under Diagnostic Code 8520, a 20 percent disability rating is warranted for moderate incomplete paralysis.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis.  Higher disability ratings are warranted for more severe paralysis (both incomplete and complete).

In general, the various evidence of record referenced the Veteran as experiencing symptoms in his right lower extremity.  As to the key issue of the severity of the incomplete paralysis for the right lower extremity, the Board finds the most probative evidence of record to be the May 2017 Back DBQ.  The DBQ noted that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  For the right lower extremity, constant pain (may be excruciating at times), paresthesias and/or dysesthesias, and numbness were all noted to be moderate.  The right sciatic nerve root was noted to be involved.  The examiner noted that the severity of the right side radiculopathy was moderate.  The other evidence of record did not specifically address the applicable diagnostic criteria - identification of the nerve root involved and describing the severity of radiculopathy.  For example, the earlier June 2015 Back DBQ noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and the April 2011 VA Spine examination report contained a diagnosis of "[n]o [o]bjective evidence of radiculopathy or neuropathy."  On the contrary, the May 2017 Back DBQ specifically noted that the severity of the Veteran's right side radiculopathy was moderate.  This specific description was provided by a neutral medical professional following examination of the Veteran and the Board finds this assessment to be the most probative evidence of record as to this claim.    

In review, moderate incomplete paralysis corresponds to the currently assigned 20 percent disability rating under Diagnostic Code 8520.  Higher disability ratings are warranted for more severe incomplete (or complete) paralysis.  As the Veteran's right lower extremity radiculopathy was manifested by no more than moderate incomplete paralysis, a higher disability rating is not warranted.  As such, the Board concludes that an initial disability rating in excess of 20 percent is not warranted for right lower extremity radiculopathy.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  This claim is therefore denied.

III.  Neck Disability

In a June 2014 decision, the Board granted entitlement to service connection for cervical degenerative joint disease (DJD) with headaches, degenerative disk disease and neural foraminal stenosis.  A May 2015 rating decision implemented this grant and assigned a 10 percent disability rating for cervical spine degenerative joint disease (effective February 13, 2009), which the Veteran appealed.  The Board remanded this claim in February 2017 for a new VA examination due to prior VA examinations (in March 2009 and April 2011) not complying with Correia.  

The Veteran was afforded the requested VA examination in May 2017.  In a December 2017 rating decision, the AOJ granted an increased 30 percent disability rating for the Veteran's neck disability, effective for the entire appeal period (from February 13, 2009).  The AOJ referenced that the Board deemed previous VA examinations inadequate and made its decision primarily based on the May 2017 VA examination.  It was noted that the assigned 40 percent disability rating was based on "restrictive, painful motion" and that "the [V]eteran's disability picture regarding the functional loss of the cervical spine with limited flexion to 16 degrees more nearly approximates the criteria for the higher 30 percent evaluation."

The Board notes that the Veteran and his representative have not submitted any arguments or contentions following the December 2017 rating decision that granted an increased disability rating of 30 percent throughout the entire appeal period.  In addition, on the May 2015 VA Form 21-0958 (Notice of Disagreement [NOD]), the Veteran's attorney noted that the percentage evaluation sought was 30 percent, which was granted by the AOJ for the entire appeal period.

The Veteran's neck disability has been rated under Diagnostic Code 5242.  This Diagnostic Code is evaluated under the General Formula and higher disability ratings in excess of 40 percent are warranted for different types of ankylosis.

Overall, ankylosis was not shown by the evidence of record.  In this regard, the May 2017 Neck (Cervical Spine) DBQ specifically noted that there was not ankylosis of the spine.  The Board affords this relatively contemporaneous DBQ great probative value as to this issue.  The remaining evidence of record did not document the presence of ankylosis.  For example, a June 2015 Back DBQ and an April 2011 VA Spine examination report specifically noted that there was not ankylosis of the spine or cervical spine ankylosis, respectively.  A March 2009 VA examination report did not directly comment on the presence or absence of ankylosis, but noted reduced, but not lack of, range of motion of the cervical spine.  Overall, ankylosis of the spine was not shown by the evidence of record and therefore an increased disability rating is not warranted under the General Formula.

Also, to the extent that the May 2017 Neck DBQ report did not contain all findings as directed by Correia (while range of motion testing was conducted on active and passive motion, it was not clear that it was conducted on both weight and non-weight bearing), the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claim, as he has been assigned the maximum disability rating available for the neck disability based on limitation of range of motion.
In general, the various evidence of record, to include the Veteran's statements, VA treatment records, private medical records and VA examination reports, indicated that the Veteran's neck disability was manifested by a variety of symptoms and functional impairment, to include pain and limited painful range of motion.  Flare-ups were also referenced in the evidence of record.  The Board finds that the assigned 30 percent disability rating fully contemplates any functional impairment or functional loss reflected by the manifestations of the Veteran's neck disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, a note after the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Formula, Note (1) (2017).  The evidence of record did not reflect any possibly associated neurologic abnormalities, beyond symptoms in the bilateral upper extremities.  See, e.g., May 2017 Neck DBQ (noting specifically no other neurologic abnormalities or findings related to a cervical spine condition).  With respect to the right upper extremity, such is addressed separately below.

With respect to the left upper extremity, while evidence of record referenced left upper extremity symptoms, an associated objective neurologic abnormality of the left lower extremity was not shown by the most probative evidence of record.  The Board notes that the General Formula states "[w]ith or without symptoms such as pain (wh[e]ther or not it radiates."  As such, pain in an extremity is contemplated by the General Formula, but associated objective neurologic abnormalities are to be separately rated.  

As noted, evidence of record referenced left upper extremity symptoms.  For example, a private June 2011 cervical spine MRI report noted clinical indications of "[n]eck pain and bilateral arm pain and numbness" and a VA September 2012 lumbar spine MRI report referenced a clinical history of "neuropathic pain in the upper extremities and lower extremities."  Other medical records referenced diagnoses of peripheral neuropathy and radiculitis, but such diagnoses were not specifically noted as applying to the left lower extremity.
 
Upon review, the Board finds the April 2011 and May 2017 VA examination reports to be the most probative evidence as to whether the Veteran had an associated objective neurologic abnormality of the left upper extremity.  The April 2011 Spine VA examination report noted that neck pain radiated "all over up, down the spine, to the [h]ands" and contained a diagnosis of "[n]o [o]bjective evidence of radiculopathy or neuropathy."  The May 2017 Neck DBQ noted radiculopathy symptoms in the right upper extremity, but no symptoms in the left upper extremity, and noted nerve root involvement for specific right nerves, but noted no such involvement on the left.  While the severity of radiculopathy was noted on the right side, it was noted that the left side was not affected.  A diagnosis of right upper extremity radiculopathy was noted, but no such diagnosis was provided for the left upper extremity. 

Overall, the Board finds that while symptoms existed in the left upper extremity, an associated objective neurologic abnormality of the left upper extremity was not shown by the most probative evidence of record.  

In sum, the Board finds that the Veteran's neck disability was not manifested by ankylosis.  As such, the Board concludes that an initial disability rating in excess of 30 percent is not warranted for the neck disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  This claim is therefore denied.

IV.  Headaches

In a June 2014 decision, the Board granted entitlement to service connection for cervical DJD with headaches.  A May 2015 rating decision implemented this grant and assigned a 10 percent disability rating for cervical spine degenerative joint disease (effective February 13, 2009), which the Veteran appealed.  No specific rating was assigned for headaches.  The Board remanded the Veteran's neck disability increased rating claim in February 2017 for a new VA examination and instructed that the severity of the Veteran's headaches must be also addressed.  The Veteran was afforded the requested VA examination in May 2017.  In a December 2017 rating decision, the AOJ granted a separate 30 percent disability rating for the Veteran's headaches, effective for the entire appeal period (from February 13, 2009).  The Board notes that the Veteran and his representative have not submitted any arguments or contentions following the December 2017 rating decision that granted a separate 30 percent disability rating.  In any event, as the AOJ listed this condition on the December 2017 (SSOC), the Board will consider an increased disability rating to be on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran's headaches have been rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent disability rating is provided for "[w]ith characteristic prostrating attacks occurring on an average once a month over last several months."  A 50 percent disability rating is provided for "[w]ith very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  The rating criteria do not define "prostrating."  Prostration is defined by a medical dictionary as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

The key issue in this increased rating claim is whether the Veteran's headaches were manifested by "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Upon review, the Board finds that they were not.

Two VA examination reports specifically addressed the relevant rating criteria.  First, an April 2011 VA neurological disorders examination report stated that the Veteran had weekly headaches that lasted one to two days.  It was noted regarding severity that "[a]ttacks are not prostrating; ordinary activity is possible."  An effect on usual occupation was noted of increased absenteeism.  Second, a May 2017 Headaches DBQ noted under the medical history section that the Veteran "states he gets headache daily but the migraines come about 1 time a week," that "[h]e states when he has the headaches he is sensitive to bright light and loud noises" and that "[h]e reports that his condition has progressed."  Pain was noted to be on both sides of the head and to be pulsating or throbbing head pain.  Non-headache symptoms were noted of sensitivity to light and sound and changes in vision.  The duration of typical head pain was noted to be one to two days.  It was noted that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain.  It was noted that the frequency on average of prostrating attacks over the last several months was once every month.  It was also noted that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  It was noted that the Veteran's headache condition would impact his ability to work and that "[d]ue to symptoms experienced with above mentioned condition of sensitivity to light, sound and having to rest in a dark quiet room, this [V]eteran would have difficulty in functioning in an occupational environment."

Also of record is other evidence that does not specifically address the relevant rating criteria.  In a statement from the Veteran dated in February 2009, he stated that he suffered from daily headaches and that "[d]uring times when I suffer with severe headache pain(s)...I take over the counter Excedrin Migraine tablets."  Headaches were referenced at the January 2013 Board hearing, but prostrating and prolonged attacks productive of severe economic inadaptability were not mentioned.  VA treatment records include a June 2012 note that referenced that there were no headaches.  June 2013 and June 2014 notes referenced that the Veteran "give[s] [history] of bulging disc of neck and has turn into 'migraines' - start mild right neck and present to forehead - tension - then bad head aches- goes down to back of neck" and stated "frequency of headache [T]hursday to [M]onday every 5-6 weeks."  An April 2016 note referenced "[o]ccasional [t]ension headaches w[ith] photophobia [and] phonophobia."  A June 2016 note referenced that the Veteran "has constant headaches."  A February 2017 note included an assessment that "[c]hronic headaches / migraines: [Veteran] states that is presenting headaches more regular than usual."  A CT scan was ordered and the impression of the January 2017 test report stated "[n]ormal CT of the head without contrast for [Veteran's] age.  No findings to explain [Veteran's] headaches."  A November 2017 note included an assessment of chronic headaches/migraines and stated "[d]aily headaches [and] 1 - 2 Migraine episodes/ Weekly."  Various VA treatment records also referenced the Veteran as taking a variety of medication for his headaches.     

In review, the Board finds the April 2011 VA neurological disorders examination report and the May 2017 Headaches DBQ to be the most probative evidence of record as to the key issue of whether the Veteran's headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, as required for a higher disability rating.  These examination reports, completed by neutral medical professionals following examination of the Veteran, specifically addressed the relevant rating criteria and found that the severity and frequency of the Veteran's headaches did not meet the 50 percent disability rating criteria.  The Board affords these findings significant probative value.  The Board also finds that the remaining evidence of record did not otherwise indicate that the Veteran's headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In sum, the Board finds that the Veteran's headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As such, the Board concludes that an initial disability rating in excess of 30 percent is not warranted for headaches.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  The Veteran's claim is therefore denied.

V.  Right Upper Extremity Disabilities

In a June 2014 decision, the Board granted entitlement to service connection for degenerative changes of the right shoulder and triceps enthesopathy.  A May 2015 rating decision implemented this grant and assigned a 10 percent disability rating for right shoulder mild degenerative changes, which the Veteran appealed.  The Board remanded this claim in February 2017 for a new VA examination due to prior VA examination (in April 2011) not complying with Correia.  The Board also referenced that the May 2015 rating decision did not appear to explicitly consider the Veteran's triceps enthesopathy, for which the Board granted entitlement to service connection for in June 2014.

The Veteran was afforded the requested VA examination in May 2017.  In a December 2017 rating decision, the AOJ referenced that the May 2015 rating decision "did not incorporate the grant involving the right forearm triceps enthesopathy."  The rating decision also stated that "the VA examination of May of 2017 also demonstrates a neurological complication stemming from the cervical disc disease to the dominant right upper extremity; radicul[o]pathy involving all cervical radicular groups."  It was noted that the May 2017 VA examination report "shows that the [V]eteran is not able to conduct range of motion of the right shoulder due to severe pain."  It was stated that "[t]he [V]eteran's right upper extremity service connected disabilities are now assigned one disability evaluation based upon the criteria established for incomplete paralysis of all cervical radicular nerve groups as this represents the predominant disability picture and incorporates all functional losses to include pain and limited motion of the right upper extremity."  The rating decision assigned a 70 percent disability rating for the combined right upper extremity disability.

The AOJ rated the Veteran's combined right upper extremity disability under Diagnostic Code 8513.  Diagnostic Code 8513 applies to paralysis of all radicular groups, meaning the upper, middle and lower radicular groups.  The Diagnostic Codes related to the upper radicular group (8510), middle radicular group (8511) and lower radicular group (8512) reference symptomatology, to include restricted range of motion, in the shoulder, arm, elbow, wrist, hand and fingers.  As such, Diagnostic Code 8513 contemplates impairment throughout the right upper extremity and is appropriate to rate the Veteran's the right upper extremity disabilities.  Under Diagnostic Code 8513, a 70 percent disability rating is warranted for severe incomplete paralysis of the major side.  A higher 90 percent disability rating (the highest available) is warranted for complete paralysis of the major side.

Upon review, the Board finds that a disability rating in excess of 70 percent is not warranted.  The next higher disability rating under Diagnostic Code 8513 contemplates complete paralysis, which has not been shown in this case for the right upper extremity.  While the Veteran has had various restricted range of motion in the right upper extremity, range of motion was not demonstrated to be completely limited.  For example, the May 2017 Elbow and Forearm Conditions DBQ noted restricted range of motion on flexion and extension of the right elbow to 50 degrees out of a maximum of 145 degrees.  In addition, the neurologic deficit present in the right upper extremity did not rise to the level contemplated by the next higher disability rating under Diagnostic Code 8513, which contemplates complete paralysis.  In this regard, the May 2017 Neck Conditions DBQ noted moderate constant pain (may be excruciating at times), paresthesias and/or dysesthesias, and numbness and noted the severity of the right side radiculopathy to be moderate.  

In sum, the Board finds that the right upper extremity disabilities were manifested by no more than severe incomplete paralysis.  As such, the Board concludes that an initial disability rating in excess of 70 percent is not warranted for the right upper extremity disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2017).  The Veteran's claim is therefore denied.


ORDER

A disability rating in excess of 40 percent for a lumbar spine disability is denied.  

An initial disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.

An initial disability rating in excess of 30 percent for a neck disability is denied. 

An initial disability rating in excess of 30 percent for headaches is denied.

An initial disability rating in excess of 70 percent for right upper extremity disabilities is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


